Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 1 of 20 - Page ID#:
                                    1389



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION at FRANKFORT

                                    [Filed Electronically]

BRIAN WOODCOCK, RUBEN RIOS                        )
SALINAS, KEATH BRAMBLETT, and                     )
JESSICA LAWRENCE, individually and                )
on behalf of all others similarly situated,       )
                                                  )
              PLAINTIFFS                          )
                                                  )
V.                                                )
                                                  )
CORRECT CARE SOLUTIONS, LLC;                      )
FREDERICK KEMEN, MD; RODNEY                       )
BALLARD; LADONNA THOMPSON;                        )
DOUG CRALL, MD; COOKIE CREWS;                     )
and DENISE BURKETT                                )
                                                  )
-and-                                             )          Case No. 3:16-cv-96-GFVT
                                                  )
KENTUCKY DEPARTMENT OF                            )
CORRECTIONS (for injunctive relief only)          )
Serve: Andy Beshear                               )
       Office of the Attorney General             )
       700 Capitol Avenue, Suite 118              )
       Frankfort, KY 40601-3449                   )
                                                  )
-and-                                             )
                                                  )
JIM ERWIN, officially and in his individual       )
capacity                                          )
Serve: Office of the Commissioner                 )
       Kentucky Department of Corrections         )
       275 East Main                              )
       Frankfort, KY 40601-2321                   )
                                                  )
              DEFENDANTS.                         )
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 2 of 20 - Page ID#:
                                    1390



            THIRD AMENDED CLASS ACTION COMPLAINT
                                           I. Introduction

       1.        The Hepatitis C virus – HCV -- poses an unreasonable and substantial risk of

serious present and future medical and physical harm to those who are infected with it, and to the

general public when infected inmates are released from prison. Roe v. Elyea, 631 F.3d 843 (7th

Cir. 2011).

       2.        Conscious delay, denial, or interference in medical treatment of HCV for non-

medical reasons -- standing alone -- states a plausible claim against prison officials for deliberate

indifference to the serious medical needs of a prisoner in violation of the Eighth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. §1983. Erickson v. Pardus, 551 U.S.

89, 90 (2007).

       3.        Plaintiffs are all inmates of the Kentucky Department of Corrections (“KDOC”)

who are infected with the Hepatitis C virus (“HCV”). Defendants have refused Plaintiffs’ repeated

requests to be treated commensurate with the standard of care, or delayed such treatment, for non-

medical reasons of administrative convenience or cost, which are not related to the individual

medical needs of Plaintiffs.

       4.        This is a class action that seeks injunctive relief and recovery of damages, under 42

U.S.C. §1983 and other applicable state claims, for Defendants’ violation of the Eighth

Amendment as a result of their deliberate indifference to the serious medical needs of Plaintiffs

and all others similarly situated.

       5.        HCV, if left untreated, may progress toward end-stage liver disease and death.

Major advances in treatment have recently been made with the introduction of medication

regimens having increasingly higher success rates, fewer side effects, and much shorter treatment



                                                   2
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 3 of 20 - Page ID#:
                                    1391



durations. The KDOC has prepared a new HCV treatment plan (“the New Plan”). However, the

New Plan does not meet the prevailing standard of care, future developments in treatment are likely

to render it obsolete, and the lack of training and supervision means there will likely be

inconsistencies, inaccuracies and unwarranted deviations in its implementation, particularly given

the expense of new treatment regimens. In addition, the New Plan is the first amendment to the

KDOC’s old HCV treatment plan (“the Old Plan”) since 2007, and many members of the class

may have been harmed by Defendants’ failure to regularly and consistently update the plan to

mirror the established standard of care. Finally, there may be issues concerning the reliability of

the testing to which HCV-infected inmates are subjected, raising questions as to the integrity of

and motivations underlying, such testing.

        6.       It is the purpose of this litigation not only to protect Plaintiffs and the class, but the

general public into which Plaintiffs and members of the class will be released.

                                     II. Jurisdiction and Venue

        7.       Plaintiffs and the class seek injunctive relief and damages under the Civil Rights

Act of 1871, 42 U.S.C. § 1983, for Defendants’ violations of the rights, privileges and immunities

guaranteed Plaintiffs and the class by the Eighth Amendment to the U.S. Constitution. Plaintiffs

and the class also seek damages for negligence, gross negligence, outrageous conduct, intentional

infliction of emotional distress, and violations of applicable Kentucky regulations and KDOC

policies. Defendants are all domiciled in Franklin County, Kentucky, and venue is therefore proper

in this Court.

                                              III. Parties

        8.       Plaintiffs are all inmates of the KDOC who are infected with HCV.




                                                    3
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 4 of 20 - Page ID#:
                                    1392



       9.     The KDOC is the entity charged with the care and custody of Plaintiffs, and has

been described by former Defendant Commonwealth of Kentucky as an indispensable party to this

litigation (DN 121-1, pp. 4-5). The KDOC is sued for injunctive relief only.

       10.    Jim Erwin is presently Commissioner of the KDOC and has ultimate responsibility

for all operations of institutions within the KDOC, the promulgation, implementation and

enforcement of all of the KDOC’s policies, procedures, protocols, customs and practices, and the

employment, training and supervision of employees of the KDOC. Mr. Erwin is sued in his

individual capacity for injunctive relief and damages. He is sued in his official capacity for

injunctive purposes only.

       11.    Rodney Ballard was formerly, at times pertinent to this litigation, Commissioner of

the KDOC, and had ultimate responsibility for all operations of institutions within the KDOC, the

promulgation, implementation and enforcement of all of the KDOC’s policies, procedures,

protocols, customs and practices, and the employment, training and supervision of employees of

the KDOC.

       12.    LaDonna Thompson was formerly, at times pertinent to this litigation,

Commissioner of the KDOC, and had ultimate responsibility for all operations of institutions

within the KDOC, the promulgation, implementation and enforcement of all of the KDOC’s

policies, procedures, protocols, customs and practices, and the employment, training and

supervision of employees of the KDOC.

       13.    Denise Burkett, APRN, is the Medical Director of the KDOC, and has

responsibility for all operations of institutions within the KDOC, the promulgation,

implementation and enforcement of all of the KDOC’s policies, procedures, protocols, customs




                                               4
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 5 of 20 - Page ID#:
                                    1393



and practices, and the employment, training and supervision of employees of the KDOC, that

concern inmates’ medical care.

       14.     Doug Crall, MD, was formerly, at times pertinent to this litigation, the Medical

Director of the KDOC, and had responsibility for all operations of institutions within the KDOC,

the promulgation, implementation and enforcement of all of the KDOC’s policies, procedures,

protocols, customs and practices, and the employment, training and supervision of employees of

the KDOC, that concern inmates’ medical care.

       15.     Cookie Crews is, and has been at all times pertinent to this litigation, the Health

Services Administrator of the KDOC, and she has responsibility for all operations of institutions

within the KDOC, the promulgation, implementation and enforcement of all of the KDOC’s

policies, procedures, protocols, customs and practices, and the employment, training and

supervision of employees of the KDOC, that concern the health services that are available to the

KDOC’s inmates.

       16.     Frederick Kemen, MD, is, and has been at all times pertinent to this litigation, the

person responsible for managing the KDOC’s HCV treatment plan at all institutions within the

KDOC, and as such, has responsibility for training on, and supervision and enforcement of both

the Old and New Plans, and their satisfaction of the applicable standard of care.

       17.     Defendant CorrectCare Solutions, Inc., for all periods relevant to this complaint

beginning March 1, 2014: is registered with the Kentucky Secretary of State to do business in

Kentucky; provided medical services to inmates of the KDOC; employed the medical

professionals who dealt directly with Plaintiffs and the class and are therefore vicariously liable

for the injuries caused by their wrongful conduct in the course and scope of their employment

under the doctrine of respondeat superior; were responsible for the health, welfare, and medical




                                                5
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 6 of 20 - Page ID#:
                                    1394



needs of Plaintiffs and the class, for complying with their reasonable medical requests, and for

seeing that they were treated commensurate with the prevailing standard of care; and were

responsible for training and supervising the medical professionals in their employ to insure that

they properly attended to the medical needs of Plaintiffs and the class.

       18.     Plaintiff’s assertion of liability against the individual Defendants identified above

is based upon: (a) their failure to employ qualified individuals for positions of responsibility (or to

terminate individuals upon demonstration of their lack of qualifications); (b) their failure to

promulgate, implement and enforce policies, procedures, protocols, customs and practices for the

care of inmates with HCV in the KDOC’s institutions; (c) their failure to properly train and

supervise the employees for whom they were responsible; (d) and their knowing participation or

acquiescence in, contribution to, encouragement of, explicit or implicitly authorization of,

approval of, or ratification of the failure to properly treat inmates with HCV, and to implement,

update and enforce the HCV plan to maintain its compliance with the prevailing standard of care.

                                   IV. Class Action Allegations

       19.     This is a class action under Rule 23(a) and (b) of the Federal Rules of Civil

Procedure.

       20.     Plaintiffs are representatives of a Class composed of all prisoners in the custody of

the KDOC who have been diagnosed as having HCV.

       21.     Because the prevalence of HCV is estimated to be anywhere from 9.6% to 41.1%

of the prison population nationally, membership in the class among the KDOC’s total inmate

population of 21,833 individuals (as of November 6, 2015) is probably between 2,000 and 9,000

individuals. Defendant Kemen has testified that there are approximately 1200 current inmates of




                                                  6
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 7 of 20 - Page ID#:
                                    1395



the KDOC who have been diagnosed with HCV. The class is therefore so numerous that joinder

of all members is impracticable.

       22.     Plaintiffs’ claims involve common questions of law and fact that are typical of the

claims of the Class as a whole. The claims concern Defendants’ protocol and practice for treating

HCV, which is applicable to all prisoners with HCV. Common questions include (1) whether

Defendants have been deliberately indifferent to the serious medical needs of Plaintiffs and the

members of the Class; (2) whether Defendants have failed and refused to provide the necessary

staging of HCV patients in accordance with the prevailing standard of care, including the

pretreatment testing and specialist consults that are needed to determine the severity of the disease

and the need for treatment; (3) whether Defendants have failed and refused to provide treatment

for Plaintiffs and the members of the Class with the newest, most effective medications for HCV

in accordance with the prevailing standard of care; and (4) whether Defendants’ failure to provide

treatment to Plaintiffs and the Class in accordance with the prevailing standard of care for

treatment of HCV has caused them compensable injury.

       23.     Each day treatment is postponed, the likelihoods of cirrhosis of the liver, liver

cancer, a liver transplant, and death from HCV grow for each member of the Class, as does the

likelihood of infection for those with whom they come in contact in KDOC facilities and for

members of the general public after they are released.

       24.     These common questions predominate over any questions affecting only individual

class members. Defendants have acted and refused to act on grounds generally applicable to the

Class so that final declaratory and injunctive relief would be appropriate to the class as a whole.




                                                 7
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 8 of 20 - Page ID#:
                                    1396



         25.    Plaintiffs have a strong personal interest in the outcome of this litigation, and they

are represented by competent, class-action experienced counsel who will adequately and fairly

protect the interests of the Class.

         26.    A class action is superior to any other available method for a fair and efficient

adjudication of this controversy. Separate actions by individual members of the Class would create

a risk of inconsistent or differing adjudications and delay the ultimate resolution of the issues at

stake.

                                              V. Facts

                                          a. HCV Defined

         27.    Hepatitis C is a blood borne disease caused by the Hepatitis C virus (“HCV”). The

virus brings about inflammation that damages liver cells. It is a leading cause of liver disease and

liver transplants.

         28.    There are several different genotypes of HCV, with subtypes. Genotype 1 is the

most common type of HCV in the United States.

         29.    Approximately 80% of people who become infected with the HCV virus will

develop chronic HCV.

         30.    Chronic HCV patients develop fibrosis (liver scarring), which can worsen liver

function until the patient develops cirrhosis. Ultimately, patients may end up with end-stage liver

disease, cancer, or other serious illnesses. Some patients will need a liver transplant, and others

will die.

         31.    HCV is transmitted by infected blood. Methods of transmission include: (a)

physical activity in sports, (b) tattooing, (c) use of a needle not properly cleaned and sterilized, (d)

exposure to an infected person’s blood in the course of medical care, (e) barber and cosmetology




                                                   8
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 9 of 20 - Page ID#:
                                    1397



care, (f) sexual activity, (g) sharing of eating utensils and food, (h) sharing razors or other personal

grooming supplies, (i) sharing bathrooms or shower facilities, (j) sharing living quarters, or (k)

physical violence between inmates or involving staff.

       32.       It is widely accepted that the number of reported cases of HCV nationwide

understates its actual prevalence. In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population had HCV.

       33.       The last decade has seen a spike in reported cases of HCV among young people.

This increase in new cases of HCV is largely attributable to the increase in opioid addiction and

the resulting use of intravenous drugs.

       34.       The incidence of HCV is not diminishing, and its effects are worsening. In 2011,

the CDC reported that HCV had overtaken HIV as a cause of death.

       35.       The Commonwealth of Kentucky has the highest HCV infection rate in the nation.

                                          b. HCV in Prison

       36.       The prevalence of HCV in prison is higher than in the general population. It is

estimated to be anywhere from 9.6% to 41.1% of the prison population nationally. Defendant

Kemen’s testimony that 1200 of more than 12,000 current KDOC inmates have been diagnosed

with HCV likely vastly understates its presence in Kentucky prisons.

       37.       In 1997, according to one study, 29% to 43% of all people infected with HCV in

the United States passed through a correctional facility. Combatting HCV demands effective

response in the correctional setting, particularly in states with serious intravenous drug problems

like Kentucky.

       38.       For the same reason, prison affords an unparalleled opportunity for diagnosis and

treatment of HCV.




                                                   9
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 10 of 20 - Page ID#:
                                     1398



                                   c. History of HCV Treatment

         39.    Treatment exists for chronic HCV. The available treatments have changed over

 time.

         40.    In 1991, a drug called Interferon was approved to be used alone. Seven years later,

 the FDA approved the use of Ribavirin alongside Interferon, and in 2001, Ribavirin was paired

 with Pegylated Interferon. This regimen was referred to as combination therapy.

         41.    The standard of care after 2001 was to treat Genotypes 2 or 3 with combination

 therapy, and to treat Genotype 1 with combination therapy if the patient had reached a certain stage

 of liver damage, typically measured by a liver biopsy. If, after treatment, the virus was not

 suppressed, or if it was suppressed during treatment but later returned, there was no other treatment

 available for the so-called nonresponder or relapser.

         42.    2011 saw the FDA approval of two protease inhibitors that produced better results

 when either one was taken with combination therapy, especially for Genotype 1 (SVR of 60-80%).

         43.    In 2013 and 2014, the FDA approved more new antiviral medications. These

 medications can now be taken as part of an Interferon-free regimen. The change is dramatic; the

 worst side effects are avoided. The regimen is a much shorter duration – 12 weeks for some, 24

 weeks for others. Best of all, the success rate for these regimens is better than combination or triple

 therapy – well over 90%, including for nonresponders and relapsers.

         44.    In October 2013, the Food and Drug Administration’s (FDA’s) announcement of

 new “breakthrough” direct-acting antiviral (DAA) drugs to cure HCV caused the American

 Association for the Study of Liver Disease (AASLD) and the Infectious Disease Society of

 America (IDSA), the two relevant professional medical associations concerned with the treatment

 and cure of HCV, to convene the AASLD/IDSA “HCV Guidance Panel.” Thirty national experts,




                                                   10
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 11 of 20 - Page ID#:
                                     1399



 including gastroenterologists and hepatologists with experience in treating HCV, comprise the

 HCV Guidance Panel.

        45.     The AASLD/IDSA adopted the “breakthrough” drug 12-week daily oral

 medication protocol with the 95% cure rate, as the HCV medical treatment community medical

 standard of care in January 2014, consistent with the medical treatment community standard of

 medical care definition of U.S. v. Kubrick, 444 U.S. 111 (1979).

        46.     By June 2014, the Federal Bureau of Prisons (FBOP), the Center for Disease

 Control, the United States Public Health Service, the FDA, and the United States Department of

 Veterans Affairs had all recognized the changed standard of care for HCV patients in their approval

 and implementation of one-pill-per-day, 12-week protocols for the treatment of HCV patients.

        47.     In October 2014, the FDA approved more advanced HCV breakthrough DAA drugs

 that cure at a 95% rate, and eliminate Interferon injections completely – Harvoni and Viekira-Pak.

 On June 29, 2015, the AASLD/IDSA updated the HCV standard of care, which now requires that

 treatment providers eliminate Interferon in any form as a recommended treatment for HCV. Only

 the October 2014 non-Interferon "breakthrough" DAA drugs, Harvoni and Viekira-Pak, now meet

 the undisputed community standard of care for all HCV treatment providers.

        48.     Current AASLD/IDSA standard-of-care also requires that HCV treatment

 providers treat all HCV-infected patients as soon as possible with the most-recently approved DAA

 drugs to remove the HCV infection, no matter what the level of infection. Chemical dependency

 testing and treatment are not relevant, nor is a correction facility’s claim of lack of resources to

 justify treating some more severely symptomatic patients, and not others.

        49.     As of June 29, 2015, all HCV treatment providers are professionally obligated to

 prescribe non-Interferon DAA drugs (currently Harvoni or Viekira-Pak) to any HCV patient, with



                                                 11
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 12 of 20 - Page ID#:
                                     1400



 recommended treatment to begin immediately at any level of infection, no matter how recent or

 low the level of infection. This is the case for all treatment providers irrespective of their

 employment situation.

         50.     The standard of care evolved to include so-called triple therapy – one of the two

 protease inhibitors, taken with Interferon and Ribavirin – for Genotype 1 patients. Triple therapy

 was effective on nonresponders and relapsers, giving them a new option and potential cure.

         51.     The duration of treatment with triple therapy remained the same as with

 combination therapy, as did the side effects. The expense increased because of the additional

 medication.

         52.     There have also been changes in how the disease is monitored. To measure fibrosis,

 providers now generally forego a liver biopsy in favor of non-invasive tests. Blood tests can offer

 an accurate assessment of liver fibrosis, and these tests can be coupled with certain types of

 scanning if desired.

         53.     These new developments in staging the disease, and treating it, have eliminated the

 barriers to a cure.

                           d. History of HCV Treatment in the KDOC

         54.     The KDOC’s Old HCV Plan was developed in 2007 by state officials in response

 to litigation by prisoners complaining of their HCV treatment. See Paulley v. Chandler, No. 3:99-

 CV-00549, 2000 WL 33975579, at *1 (W.D. Ky. 2000). When a prisoner was diagnosed with

 HCV, the Old Plan laid out the procedure for treating and controlling the disease.

         55.     Even though the Old Plan required compliance with the prevailing standard of care,

 and despite the advances in HCV treatment over the last decade, it was not updated until March

 2017. The Old Plan made no mention of the triple therapy treatment that had been the standard of




                                                 12
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 13 of 20 - Page ID#:
                                     1401



 care since 2011. Without policy and procedure guidance, testing and treatment of HCV by

 the KDOC was ad hoc, arbitrary and capricious, and responsive to administrative

 convenience, not the medical needs of Plaintiffs and the Class. Moreover, beginning in

 July 2014 and for a period of time thereafter, other than the most serious cases of HCV in

 the KDOC’s institutions, no one with HCV was treated pending developments in HCV

 treatment options. Defendant Kemen testified in August 2014 that the KDOC was in “the earlier

 stages of … revising or maybe replacing the [HCV] algorithm now.” But the New Plan did not

 take effect until March 2017.

        56.    The New Plan purports to “summarize[] the current best practices in the

 pharmacological treatment of chronic Hepatitis C infection as mirrored by the Federal Bureau of

 Prisons [FBOP] guidelines” that were issued in October 2016. Indeed, most correctional systems

 these days are following the lead of the FBOP in the care and treatment of HCV-infected inmates.

 However:

               a.       A simple comparison of the HCV Plan with the FBOP Guidelines shows
        that the FBOP Guidelines are significantly longer and more detailed than the HCV Plan.
        Among other things, the FBOP Guidelines now require that all inmates be tested for HCV
        unless they opt out; the KDOC’s New Plan leaves it to the provider to decide whether an
        inmate needs to be tested based on their “Health History.” The FBOP Guidelines also
        require cohort testing, while the New Plan does not.
               b.       The HCV Plan’s “summary” of the FBOP Guidelines was prepared by
        Defendant Kemen, who has no specialty in infectious disease, and Defendant Burkett who,
        despite being the KDOC’s current medical director, is not a physician at all.
               c.       Although the FBOP Guidelines on which the HCV Plan was purportedly
        based was issued in October 2016, the HCV Plan was not prepared and circulated until
        March 9, 2017, and it does not incorporate new FBOP Guidelines that were issued in
        January 2018.



                                                13
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 14 of 20 - Page ID#:
                                     1402



                c.      HCV-infected inmates will not be treated, regardless of the severity of their
        condition, if they will be released in 24 weeks or less, even though the course of treatment
        now is only 12 weeks.
                d.      Although some training is provided to the physician and advanced practice
        registered nurses (APRN) who care for HCV-infected inmates, it is not clear what training
        if any is provided their subordinates, or whether there is any system of supervision to insure
        the HCV Plan is properly and consistently implemented in the various KDOC penal
        institutions. Supervision is essential in a correctional environment to insure that diagnosis
        and treatment of HCV does not become a tool of coercion or retaliation in an already
        punitive environment.
                                     e. The Named Plaintiffs

                                        i. Brian Woodcock

        57.     Mr. Woodcock is an inmate at the Kentucky State Penitentiary (“KSP”). A biopsy

 of Mr. Woodcock’s liver in December 2011 showed that the fibrosis in his liver – an indication of

 the severity of his condition -- had progressed from Stage 1 to Stage 2. For that reason, no less an

 authority than Dr. Steven Shedlofsky, the creator and then-director of the Old Plan, found that Mr.

 Woodcock qualified for antiviral prescription medication under the provisions of the Old Plan.

 However, after the KDOC terminated its association with Dr. Shedlofsky, a dispute arose over

 whether Mr. Woodcock qualified for treatment under the Old Plan and, if so, the appropriate

 treatment for his condition.

        58.     It was not until almost four years after filing a pro se lawsuit in federal court

 (Woodcock v. Kentucky Dept. of Corrections, et al., Case No. 5:12-cv-135 (W.D.Ky.)) that Mr.

 Woodcock began receiving treatment for his condition, but not before his infection had progressed

 almost to Stage 4 cirrhosis.

                                      ii. Ruben Rios Salinas

        59.     Mr. Salinas is an HCV-infected inmate at the Kentucky State Penitentiary (“KSP”).



                                                 14
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 15 of 20 - Page ID#:
                                     1403



        60.        Mr. Salinas has been denied testing and treatment of his chronic HCV infection.

 On October 26, 2011, Mr. Salinas was told that he would receive the new HCV “triple-therapy”

 once it became available to the KDOC. When, on February 27, 2015, Mr. Salinas filed a “Petition

 for Mandamus” that initiated this litigation in state court, in order to obtain testing and treatment

 for his condition, his petition was met by Defendants not with testing and treatment, but with a

 motion to dismiss his petition.

                                        iii. Keath Bramblett

        61.        Mr. Bramblett is an inmate at Luther Luckett Correctional Complex, who acquired

 his HCV as a consequence of one of the infection-control positions he has held during his

 incarceration. Mr. Bramblett’s ALT/AST levels – a measure of the severity of his infection – were

 so high that he was denied participation in any educational or reentry programming involving

 working with food. When the electric razor he had been prescribed for his own personal use due

 to his HCV condition ceased working, KSR’s administration rejected doctor’s orders that he be

 provided another one, and have required him to use “community” razors that are shared by other

 inmates.

        62.        Mr. Bramblett was denied any treatment for his condition before he was named a

 Plaintiff in this case. Although he has now received treatment, he has been told that it was too late

 to prevent severe liver damage and Mr. Bramblett continues to experience the signs and symptoms

 of such injury.

                                        iv. Jessica Lawrence

        63.        Ms. Lawrence suffers from chronic HCV. Her medical records clearly indicate her

 HCV diagnosis.




                                                  15
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 16 of 20 - Page ID#:
                                     1404



         64.     In response to a grievance filed by Ms. Lawrence, Defendants represented to her

 that “there is no current cure for Hepatitis C” and that treatment of her HCV infection “is not

 indicated.” To date, Ms. Lawrence has not received treatment for her HCV.

                                         VI. Causes of Action

       Count 1: Violation of Eighth and Fourteenth Amendments to U.S. Constitution

         65.     Paragraphs 1-64 above are incorporated herein by reference and made this

 Paragraph 65.

         66.     Plaintiffs and the class have HCV, an obviously serious medical need. Instead of

 receiving effective treatment for their condition, compliant with the standard of care, they have

 either been denied any treatment, and/or have had their treatment interrupted or delayed by its

 inept implementation, and/or have been required to engage in practices that are entirely

 inconsistent with treatment and may actually be hastening a spread of the infection. Defendants'

 conduct that directly or indirectly contributed to a worsening of the condition of Plaintiffs and any

 member of the class was intentional, reckless, deliberate, wanton and/or malicious, and was

 indicative of their total, deliberate and reckless disregard of and indifference to the lives and

 constitutional rights of Plaintiffs and the class.

         67.     Plaintiffs believe and, after reasonable discovery, will show that their treatment by

 Defendants was not unusual, but was part of a continuing policy, procedure, protocol, custom

 and/or practice of Defendants of willfully and deliberately ignoring the medical needs of inmates

 with HCV, and/or leaving their fates in the hands of correctional and medical employees that were

 ill-trained and ill-supervised, and that had long demonstrated their lack of qualifications to

 responsibly discharge their duties. Such conduct is the result of policies, procedures, protocols,

 customs and/or practices of Defendants, either written or unwritten, which are systematically




                                                      16
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 17 of 20 - Page ID#:
                                     1405



 applied to all persons who are diagnosed with HCV while incarcerated in KDOC institutions. Such

 practices constitute an arbitrary use of government power, and evince a total, intentional, deliberate

 and unreasonable disregard for and indifference to the lives and constitutional and common law

 rights of Plaintiffs and the Class, and the wholesale violations of those rights likely to result from

 the regular and systematic pursuit of such policies, procedures, protocols, customs and/or

 practices.

        68.      As a result of the foregoing, Plaintiffs and the Class, through Defendants'

 deliberately indifferent -- if not reckless, intentional and/or malicious -- conduct, were subjected

 to cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments to the U.S.

 Constitution and 42 U.S.C. §1983.

          Count 2: Violation of the Rehabilitation Act of 1978, 29 U.S.C. §§791-794a
              and the Americans With Disabilities Act, 42 U.S.C. §§12131-32.

        69.      Paragraphs 1-68 above are incorporated herein by reference and made this

 Paragraph 69.

        70.      Plaintiffs and the Class are handicapped individuals with a disability, specifically,

 their HCV infection, a physical impairment that substantially affects the major life activities of

 digestive systems, circulatory systems, and life itself.

        71.      Defendants have failed and refused to reasonably accommodate the handicaps and

 disabilities of Plaintiffs and the Class, so as not to exclude them from participation in, or deny

 them the benefits of, the federally-funded services, programs, or activities of the KDOC, and by

 failing to provide treatment compliant with the standard of care.

                              Count 3: Negligence/Gross Negligence

        72.      Paragraphs 1-70 above are incorporated herein by reference and made this

 Paragraph 72.



                                                  17
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 18 of 20 - Page ID#:
                                     1406



         73.     By virtue of the foregoing, all Defendants were negligent and grossly negligent in

 their treatment of Plaintiffs and the class; in addition, the medical professionals responsible for the

 care of Plaintiffs and the class failed to meet the standard of care applicable to their professions in

 their treatment of Plaintiffs and the class.

                 Count 4: Intentional Infliction of Emotional Distress/Outrage

         74.     Paragraphs 1-73 above are incorporated herein by reference and made this

 Paragraph 74.

         75.     Defendants' intentional treatment of Plaintiffs and the class caused extreme mental

 and emotional distress that cannot be compensated by any other cause of action in this Complaint,

 and was so beyond the bounds of human decency that it exemplifies the tort of outrage.

                           VII. Injunctive Relief Against All Defendants

         76.     Paragraphs 1-75 above are incorporated herein by reference and made this

 Paragraph 76.

         77.     Plaintiffs and the Class seek declaratory and injunctive relief against all Defendants

 requiring that they meet the standard of care in the diagnosis and treatment of HCV-infected

 inmates or, at a minimum, adopt in toto and comply with the FBOP Guidelines.

      VIII. Damages Against the Individual Defendants in Their Individual Capacities

         78.     Paragraphs 1-77 above are incorporated herein by reference and made this

 Paragraph 78.

         79.     The injuries suffered by Plaintiffs and the class was unnecessary and preventable.

 Lack of monitoring and treatment of HCV-infected inmates commensurate with the standard of

 care is inexcusable. A delay in treatment can increase susceptibility to liver cancer, shorten life

 expectancy, and increase future medical monitoring and treatment costs. As a consequence,




                                                   18
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 19 of 20 - Page ID#:
                                     1407



 Plaintiffs and the class are entitled to recover actual damages to compensate them for (a) any loss

 of their power to labor and earn money, (b) their past and future mental and physical pain and

 suffering, and (c) any future medical and medication expenses they must bear as a result of

 Defendants' misconduct. In addition, Defendants' violations of the constitutional and common law

 rights of Plaintiffs and the class were cruel, malicious, and evinced a total and reckless disregard

 for their lives and rights, warranting an award of punitive damages from Defendants in order to

 deter such conduct in the future.

        WHEREFORE, Plaintiffs and the class request certification of the class defined above,

 injunctive relief as and where appropriate, and that they be awarded: (a) actual damages for (i)

 their lost power to labor and earn money, (ii) their past and future mental and physical pain and

 suffering, and (iii) any future medical and medication expenses they must bear as a result of

 Defendants' misconduct; (b) punitive damages; (c) costs; (d) attorneys' fees pursuant to 42 U.S.C.

 §1988; (e) pre- and post-judgment interest on all sums awarded; and (f) all other relief to which

 they are entitled under law or in equity.

                                                      Respectfully submitted,


                                                      /s/ Gregory A. Belzley
                                                      Gregory A. Belzley
                                                      gbelzley@aol.com
                                                      Camille A. Bathurst
                                                      camillebathurst@aol.com
                                                      Aaron Bentley
                                                      abentley3b@gmail.com
                                                      Belzley, Bathurst & Bentley
                                                      P.O. Box 278
                                                      Prospect, KY 40059
                                                      502/292-2452

                                                      Counsel for Plaintiffs




                                                 19
Case: 3:16-cv-00096-GFVT-EBA Doc #: 126 Filed: 01/15/19 Page: 20 of 20 - Page ID#:
                                     1408



                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was sent via CM/ECF on January 11, 2019,
 to all counsel of record.

                                                     /s/ Gregory A. Belzley
                                                     Gregory A. Belzley




                                                20
